Citation Nr: 0512736	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  99-11 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty service from June 1965 to 
April 1967.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
RO.  

In February 2000, the veteran gave testimony at a hearing 
before a Hearing Officer at the RO.  

The Board remanded this matter to the RO for further 
development in October 2003 and in August 2004.  


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
an enemy.  

2.  The veteran is not shown to suffer from PTSD due to any 
stressor that can be verified based on information provided 
the veteran about his period of service in the Republic of 
Vietnam.  


CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.655 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing at the 
RO.  

Further, by the April 1999 Statement of the Case, the 
September 2002, March 2004, and September 2004 letters, and 
the April 2004 and February 2005 Supplemental Statements of 
the Case, the veteran and his representative have been 
notified of the evidence needed to establish the benefit 
sought.  He has been advised via the letters and the April 
2004 Supplemental Statement of the Case, regarding his and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The veteran's January 1965 pre-induction report of medical 
history reflected complaints of frequent trouble sleeping, 
frequent or terrifying nightmares, depression and/or 
excessive worry and "nervous trouble of any sort."  An 
examiner's notation indicated frequent nervousness.  

On January 1965 pre-induction medical examination report, no 
psychiatric disorder was noted.  

In March 1967, while stationed in the Republic of Vietnam, 
the veteran was struck in the left side by an air vent.  He 
suffered contusions on the left lateral arm, shoulder and 
thigh.  

In April 1967, upon return to the United States, the veteran 
voiced complaints that were physical rather than psychiatric 
in nature.  

Thereafter, on April 1967 report of medical history for 
separation, the veteran complained of having frequent trouble 
sleeping, frequent or terrifying nightmares, and depression 
or excessive worry.  An examiner's notation revealed that 
insomnia, depression and nightmares that began shortly after 
enlistment.

The April 1967 medical examination report does not reflect a 
psychiatric disorder, and the examiner assigned a "PULHES" 
physical profile that amounted to a "picket fence" (i.e., 
all 1's), indicating a high level of medical fitness.  (See 
generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) 
for an explanation of the military medical profile system).  

The veteran's DD Form 214 reflects that he outside the United 
States for a period of eleven months, that his military 
occupational specialty was that of a crane shovel operator, 
and that he has been awarded the Vietnam Service Medal, 
Vietnam Campaign Medal with a 60 Device, the National Defense 
Service Medal, and the Good Conduct Medal.  

The service personnel records indicate that the veteran was a 
"seaman" and a crane-shovel operator during active duty in 
1966 and 1967.  

On May 1969 VA examination, no psychiatric disorder was 
found, and the veteran was found to have no social or 
vocational handicaps.  The veteran reported having been 
nervous since his service in the Republic of Vietnam.  

By June 1969 rating decision, service connection for a 
nervous condition was denied.  

In August 1988, the veteran filed a claim of service 
connection for a nervous disorder.  That RO denied the claim 
that month.  

In February 1998, the veteran filed a claim of service 
connection for PTSD.  

On September 1998 VA psychiatric examination, the veteran 
stated that he had never been psychiatrically hospitalized.  
He mentioned receiving treatment for PTSD, and the examiner 
observed that the veteran's therapist had diagnosed PTSD.  

The veteran reported that he began drinking in Vietnam and 
had become an alcoholic since that time.  Regarding service, 
the veteran stated that he would not return to Vietnam "for 
a million dollars" because of what he saw there.  He 
asserted that his experience in Vietnam was "very bad" and 
that he was mistreated by VA after service.  

Regarding stressors, the veteran recounted that "three guys 
got hurt really bad, and it was my fault."  These men had to 
be hospitalized, and the veteran never saw them again.  He 
felt guilty because he was operating the crane that struck 
the men.  

The veteran also stated that a good friend was hit by a bomb 
and was "split in half."  The veteran had to transport this 
person across the river with his crane.  He reported riding 
on a plane with dead soldiers.  

Finally, the veteran stated that a friend from home was 
killed in Vietnam.  The examiner diagnosed PTSD and bipolar 
disorder.  The bipolar disorder predated the veteran's PTSD.  

By November 1998 rating decision, the RO denied service 
connection for PTSD.  

In February 1999, the veteran listed his stressors.  He 
reported an incident in Vietnam in which he was a passenger 
on an airplane that was also carrying body bags.  Also, while 
standing on a crane, he was hit in the head, shoulder, back 
and left ankle by air shot from a larger crane.  He indicated 
that he could have died in that accident.  

Some soldiers also were injured in the incident and were 
evacuated to hospital in Japan.  These soldiers were never 
heard from again.  A good friend was killed, according to the 
veteran.  

A March 1999 letter from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) indicated that the 
veteran's statement provided insufficient information with 
which to conduct meaningful research.  

At his February 2000 hearing, the veteran indicated that he 
was a crane operator on a ramp over water although he served 
in the Army and not the Navy.  While operating the crane, he 
was responsible for an accident in which fellow soldiers were 
injured.  

The veteran spoke of a fellow soldier who was killed in 
Vietnam.  He indicated that, in Vietnam, "we were shot up a 
lot."  He spoke of being hit in the head with a ketchup 
bottle by a fellow service person.  

On November 2002 VA psychiatric examination, the veteran 
indicated that he had not been able to perform a full 40-hour 
workweek due to depression.  He worked approximately 30 hours 
per week.  Otherwise, he watched television.  

When asked to describe his in-service stressors, the veteran 
described an accident involving a crane on board a ship that 
struck and injured two men.  On occasion, explosives were 
found underneath the crane he operated.  The veteran stated 
that he had received the Medal of Honor.  Post service, the 
veteran had pursued no education.  He did not have a legal 
history.  

For leisure, the veteran reported watching television.  He 
reported heavy drinking between 1967 and 1991.  He had no 
psychiatric hospitalizations.  He reported symptoms of 
intrusive thought s and nightmares.  The examiner diagnosed 
mild to moderate PTSD.  

In April 2003, the veteran failed to report for a VA 
psychiatric examination scheduled in connection with his 
claim.  

An August 2003 letter from USASCRUR written in response to an 
inquiry of the RO indicated again that the information 
received was insufficient for the purpose of conducting 
meaningful research into the veteran's claimed stressors.  

In September 2002, March 2004, and September 2004 the RO sent 
the veteran letters requesting more detailed information 
regarding his alleged stressors.  The veteran did not respond 
to the RO's requests.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

The veteran failed to report for a VA psychiatric examination 
scheduled in 2003 at the request of the Board in connection 
with his application to reopen the previously denied claim.  
His application, however, will be decided based on the 
evidence of record.  38 C.F.R. § 3.655.  

The Board also finds on review of the service personnel 
records that the veteran did not serve in combat.  His awards 
and decorations do not necessarily reflect combat service, 
and his military occupational specialty, i.e., a "seaman" 
and crane-shovel operator, is not an occupation that is 
inherently combat related.  

There is no other competent evidence of record that is 
suggestive of combat.  The veteran, therefore, cannot benefit 
from the combat presumption, and his alleged stressors must 
be independently verified.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

The evidence reflects a diagnosis of PTSD.  However, the 
stressors upon which that diagnosis is based have not been 
verified in this case.  On two occasions USASRUR indicated 
that it had insufficient information with which to verify the 
veteran's claimed stressors.  

The veteran did not respond to requests for further 
information.  Because the veteran's stressors are not able to 
be verified or otherwise confirmed on this record, service 
connection for PTSD cannot be granted.  38 C.F.R. §§ 3.303, 
3.304.  

The Board emphasizes that it is not questioning the veteran's 
credibility or veracity.  The pertinent law and regulations 
require independent verification of alleged PTSD stressors in 
situations where the veteran is not shown to have served in 
combat.  Id.  There has been no independent verification of 
the stressors herein, and the veteran has not fully 
cooperated in VA's efforts to assist him in establishing his 
claim.  

The Board notes in this regard that the veteran did report 
having nervousness shortly after serving in the Republic of 
Vietnam, but an initial VA examination in 1969 found no 
innocently acquired psychiatric disease.  During the recent 
VA examination, he did report abusing alcohol beginning in 
service.  

Finally, the Board notes that in making this determination, 
it has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  



ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


